Exhibit 3.1 THE AMENDED AND RESTATED BY-LAWS of SPAR Group, Inc. A Delaware Corporation As Adopted, Restated, Effective and Dated as of May 18, 2004, and As Further Amended Through August 6, 2013 As Amended Through August 6, 2013 SPAR Group By-Laws TABLE OFCONTENTS Section Title Page ARTICLE I. CERTIFICATE, BY-LAWS, AGENT and OFFICES 1 Section. 01. Certificate of Incorporation 1 Section 1.02. By-Laws and Restatement 1 Section 1.03. Registered Agent 1 Section 1.04. Registered Office 1 Section 1.05. Chief Executive Office 1 Section 1.06. Other Offices 1 ARTICLE II. Meetings of Shareholders 1 Section 2.01. Annual Meetings 1 Section 2.02. Special Meetings 1 Section 2.03. Notice of Meeting 2 Section 2.04. Quorum and Manner of Participation; Treasury Stock. 2 Section 2.05. Adjournments 2 Section 2.06. Inspectors 2 Section 2.07. Voting 3 Section 2.08. Proxies. 3 Section 2.09. Action by Written Consent 3 Section 2.10. List of Shareholders 3 Section 2.11. Stockholder Proposals and Nominations 3 ARTICLE III. Board 4 Section 3.01. Number 4 Section 3.02. Power 4 Section 3.03. Term of Office 4 Section 3.04. Vacancies and Additional Directorships 4 Section 3.05. Meetings. 5 Section 3.06. Quorum, Manner of Participation and Voting. 5 Section 3.07. Action by Written Consent 5 Section 3.08. Resignation of Directors 5 Section 3.09. Removal of Directors 5 Section 3.10. Compensation of Directors 5 ARTICLE IV. Committees of the Board 6 Section 4.01. Standing Committees, Designation of Additional Committees, Etc 6 Section 4.02. Committee Charters, Powers, Etc. 6 Section 4.03. Appointment and Term 6 Section 4.04. Committee Chairman 6 Section 4.05. Meetings, Notices and Records 6 Section 4.06. Quorum, Manner of Participation and Voting. 7 Section 4.07. Action by Written Consent 7 Section 4.08. Resignations 7 Section 4.09. Removal 7 Section 4.10. Vacancies 7 Section4.11. Compensation 8 ARTICLE V. Officers 8 Section 5.01. Positions, Election, Executives, Etc 8 Section 5.02. Term of Office, Resignation and Removal 8 As Amended Through August 6, 2013 -i- SPAR Group By-Laws Section 5.03. Vacancies 8 Section 5.04. General Authority, Etc 8 Section 5.05. The Chairman 9 Section 5.06. The Vice Chairman 9 Section 5.07. The Chief Executive Officer 9 Section 5.08. The Chief Financial Officer 9 Section 5.09. The President 10 Section 5.10. Senior, Executive and other Vice Presidents, Etc. 10 Section 5.11. Authorized Signatories 10 Section 5.12. The Secretary 10 Section 5.13. Assistant Secretaries 11 Section 5.14. The Treasurer 11 Section 5.15. The Controller 12 Section 5.16. Assistant Treasurers 12 Section 5.17. Compensation of Officers 12 Section 5.18. Surety Bonds 12 ARTICLE VI. INDEMNIFICATION 12 Section 6.01. Certain Defined Terms. 12 Section 6.02. Persons Indemnified 8 Section 6.03. Notice of Proceeding 13 Section 6.04. Defense Counsel 13 Section 6.05. Right to Indemnification, Etc 13 Section 6.06. Right to Advancement of Expenses 14 Section 6.07. Determination of Right to Indemnification 14 Section 6.08. Indemnification on Success 14 Section 6.09. Payment Claims to Recover Losses and Expenses 14 Section 6.10. Suits Brought by an Indemnitee 14 Section 6.11. Suits on Payment Claims, Etc 14 Section 6.12. Indemnification Enforcement Expenses 14 Section 6.13. Indemnitee's Proper Conduct 14 Section 6.14. Continuation of Rights 15 Section 6.15. Non-Exclusivity of Rights 15 Section 6.16. Insurance 15 Section 6.17. Indemnification of Officers, Employees and Agents of the Corporation 15 Section 6.18. Savings Clause 15 Section 6.19. Changes in Indemnification Rights 15 Section 6.20. Contractual and Beneficial Rights 15 ARTICLE VII. Shares 15 Section 7.01. Certificates 15 Section 7.02. Use of Pre-Signed Certificates 16 Section 7.03. Subscriptions 16 Section 7.04. Transfer of Shares 16 Section 7.05. Returned Certificates 16 Section 7.06. Lost Stock Certificates 16 As Amended Through August 6, 2013 -ii- SPAR Group By-Laws TABLE OF CONTENTS Section Title Page ARTICLE VIII. Record Dates and Dividends 17 Section 8.01. Record Dates 17 Section 8.02. Dividends 17 ARTICLE IX. Miscellaneous Corporate Powers and Restrictions 17 Section 9.01. Execution of Instruments Generally 17 Section 9.02. Transactions with Interested Parties 17 Section 9.03. Deposits 18 Section 9.04. Checks, Notes, Etc 18 Section 9.05. Proxies 18 Section 9.06. Fiscal Year 18 Section 9.07. Corporate Seal 18 ARTICLE X. Amendments and Interpretation 18 Section 10.01. Amendments 18 Section 10.02. Notices, Electronic Messages, Copies, Etc 18 Section 10.03. Number and Gender 18 Section 10.04. Section and Other Headings 18 Section 10.05. Severability 19 Section 10.06. Conflicting Provisions of the Certificate of Incorporation and Applicable Law 19 Section 10.07. Applicable Law 19 Section 10.08. Non-Exclusive Provisions 19 As Amended Through August 6, 2013 -iii- SPAR Group By-Laws TABLE OF DEFINITIONS Section Term Page Additional Committee 6 Applicable Law 19 Additional Committee Charter 6 Assistant Secretary 11 Assistant Treasurer 12 Assistant Vice President 10 Audit Committee 6 Audit Committee Charter 6 Board 1 By-Laws 1 Certificate 1 Chairman 9 Chief Executive Officer 9 Chief Financial Officer 9 Committee 6 Committee Chairman 7 Committee Charter 6 Compensation Committee 6 Compensation Committee Charter 6 Controller 12 Corporation 1 DGCL 12 Electronic Delivery 19 Entity 13 Executive 8 Executive Vice President 10 Expense Advances 14 Expenses 13 Final Decision 13 Governance Committee 6 Governance Committee Charter 6 Indemnification Rights 13 Indemnitee 13 Losses 13 Lost Stock Certificate 17 Payment Claims 15 Physical Delivery 19 President 10 Proceeding 13 Proper Conduct 13 Reimbursement Agreement 13 Representative 13 Restatement Date 1 Secretary 11 Senior Vice President 10 SPAR Group 1 Treasurer 11 Vice Chairman 9 Vice President 10 As Amended Through August 6, 2013 -iv- SPAR Group By-Laws Amended and Restated BY-LAWS of SPAR Group, Inc. As Adopted, Restated, Effective and Dated as of May 18, 2004, and As Further Amended Through November 10, 2011 ARTICLE I. CERTIFICATE, BY-LAWS, Agent and OFFICES Section 1.01.
